Title: From George Washington to Robert Stewart, 9 January 1756
From: Washington, George
To: Stewart, Robert



[Winchester, 9 January 1756]
To Captain Robert Stewart, of the Virginia Regiment.

You are hereby ordered to remain in this town until further Orders: when you are to receive and pass receipts for all the good Recruits which are brought to town.
So soon as any Recruits come in, you are to review them; and if you find any that do not answer the instructions, you are immediately to discharge them. You are to be very particular in observing the day the Recruits are delivered here; and are to take a list of those you receive; mentioning their names, age, height, &c. and the Officer to whom they belong. The Commissary is not to deliver provisions, &c. without your Order. You are to bring in all your Recruits, which you keep for the Troop, into this Town; except a Corporal and three or four men to take care of the Horses, and see that Sentries are always kept over the Magazine, and other Houses where the Stores are, in this place. You are to forward to me, at Alexandria, all Letters which may be sent here for me. And, if any Express should arrive here, you are immediately to dispatch it to me. During your stay here, you are to enlist all the able-bodied men you can for his Majesty’s Service. You are to have the provisions in town inspected; and call in any two or three persons, whom you think proper to advise with, to assist you. Given &c. at Winchester: January 9th 1756.
